If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 14, 2020
               Plaintiff-Appellee,

v                                                                    No. 346040
                                                                     Wayne Circuit Court
DEJUAN DERAY LUMPKINS,                                               LC No. 18-002604-01-FC

               Defendant-Appellant.


Before: JANSEN, P.J., and METER and CAMERON, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of first-degree felony murder, MCL
750.316(1)(b), armed robbery, MCL 750.529, and possession of a firearm during the commission
of a felony (felony-firearm), MCL 750.227b. The trial court sentenced defendant to life
imprisonment without parole for the felony murder conviction and 10 to 20 years’ imprisonment
for the armed robbery conviction, to be served concurrently, and a consecutive two-year term of
imprisonment for the felony-firearm conviction. We affirm.

                                 I. FACTUAL BACKGROUND

         Defendant’s convictions arise from the shooting death of Dimitrios Raptis, whose body
was discovered early in the morning on August 17, 2016. The night before, Raptis, a crack-cocaine
user, contacted defendant to purchase drugs and then went to Manning Street in Detroit. Raptis’s
body was discovered on a sidewalk of a nearby street the next morning. He had been shot three
times. Defendant, Antonio Jolly, and Antonio Roberson were all charged with felony murder,
armed robbery, and felony-firearm in connection with Raptis’s shooting death. Jolly and Roberson
both later pleaded guilty of armed robbery pursuant to plea agreements whereby they agreed to
testify truthfully at defendant’s trial.

        Roberson, a 16-year-old juvenile at the time of the offense, testified that while Raptis was
at a drug house, defendant told him that Raptis was carrying a sum of cash. Roberson waited on
the porch of the house next door until Raptis left the drug house and then followed him. Roberson
then attacked Raptis, but was unaware that Raptis was trained in marital arts. Raptis fought back,
refusing to give Roberson any money. Defendant and Jolly joined Roberson in assaulting Raptis.


                                                -1-
After the three men were able to hold Raptis on the ground, defendant put his hand over Raptis’s
neck and held a gun on him. While Jolly and Roberson were searching Raptis’s pockets, defendant
shot Raptis in the pelvis or upper thigh. According to Roberson, he and Jolly ran off, after which
he heard two more gunshots.

        Jolly also testified at trial, but recanted his prior statements. He admitted that he and
Roberson were both involved in robbing Raptis, but denied that defendant was involved. The
prosecutor impeached Jolly with his prior testimony and statements in which he said that defendant
was involved and was the person who shot Raptis. Jolly admitted making those prior statements,
but claimed that he lied.

       Another witness, Cornelius Smith, testified that defendant admitted shooting the victim a
few days after the offense. Smith was aware that defendant and Roberson had planned to rob the
victim. The police recovered a .38-caliber handgun from an abandoned house across the street
from the drug house. The police determined that spent ammunition recovered from the scene of
the shooting was fired from that weapon. Forensic testing of the handgun revealed the presence
of DNA that matched the DNA profile of defendant’s uncle.

        Defendant testified at trial and denied any involvement in the offense. The defense argued
that the DNA evidence supported Jolly’s and Roberson’s involvement in the offense, but did not
prove defendant’s involvement.

         Defendant now appeals, raising issues through appointed appellate counsel and in a pro se
brief filed pursuant to Supreme Court Administrative Order No. 2004-6, Standard 4 (“Standard 4
brief”).

                            I. DEFENDANT’S BRIEF ON APPEAL

                   A. ROBERSON’S PRIOR CONSISTENT STATEMENT

         Defendant first argues that the trial court erred by allowing the prosecutor to introduce a
video recording of a conversation between Roberson and his mother in a police interview room
after Roberson’s arrest in September 2016. During their conversation, Roberson told his mother
that defendant shot the victim. The prosecution offered the recording as a prior consistent
statement under MRE 801(d)(1)(B), to rebut defendant’s claim that Roberson fabricated his similar
trial testimony to take advantage of a favorable plea agreement.

       In People v Katt, 468 Mich. 272, 278; 662 NW2d 12 (2003), this Court explained:

              The decision whether to admit evidence is within a trial court’s discretion.
       This Court reverses it only where there has been an abuse of discretion. People v
       Lukity, 460 Mich. 484, 488; 596 NW2d 607 (1999). However, the decision
       frequently involves a preliminary question of law, such as whether a rule of
       evidence or statute precludes the admission of the evidence. We review questions
       of law de novo. Id.; People v Starr, 457 Mich. 490, 494; 577 NW2d 673 (1998).
       Therefore, when such preliminary questions are at issue, we will find an abuse of




                                                -2-
       discretion when a trial court admits evidence that is inadmissible as a matter of law.
Id.

       The trial court overruled defendant’s hearsay objection to the challenged evidence and
admitted the evidence under MRE 801(d)(1)(B), which provides that a statement is not hearsay if

       [t]he declarant testifies at the trial or hearing and is subject to cross-examination
       concerning the statement, and the statement is . . . consistent with the declarant’s
       testimony and is offered to rebut an express or implied charge against the declarant
       of recent fabrication or improper influence or motive.

A consistent statement made after the motive to fabricate arose is not admissible under MRE
801(d)(1)(B). People v McCray, 245 Mich. App. 631, 642; 630 NW2d 633 (2001).

        The record clearly indicates that Roberson’s conversation with his mother was offered to
rebut an express or implied charge that Roberson’s trial testimony implicating defendant and
identifying defendant as the shooter was fabricated, and was the product of improper influence or
motive. The defense theory at trial was that Roberson’s trial testimony was not credible because
it was motivated by a favorable plea offer, which allowed him to plead guilty to the lesser charge
of armed robbery and avoid a conviction of murder, and to receive a sentence of only eight years
rather than life imprisonment. Indeed, during defense counsel’s opening statement, he referred to
the plea agreement as a “gift,” which gave Roberson a reason to lie about who shot the victim.

        Although defendant argues that Roberson had a motive to fabricate at the time he made the
statement to his mother, the record shows that when Roberson spoke with his mother, he had not
yet been charged. Moreover, the plea offer was not made until approximately a year and a half
later. Considering the defense emphasis on the plea agreement as the motivation for Roberson to
fabricate his trial testimony, the trial court did not abuse its discretion by allowing the prosecution
to rebut that charge by presenting evidence that Roberson had given the same version during a
conversation with his mother, which occurred approximately a year and a half before he was
offered the plea deal.

                          B. JOLLY’S RECANTATION TESTIMONY

        Jolly entered into a plea agreement whereby he was allowed to plead guilty to armed
robbery in exchange for dismissal of the felony murder and felony-firearm charges and be required
to testify truthfully at defendant’s trial. When he entered his plea, he stated that defendant
participated in the victim’s robbery and it was defendant who possessed the gun. At trial, however,
Jolly denied that defendant was involved in the offense. Defendant now argues that the prosecutor
erroneously introduced Jolly’s prior police statements and preliminary examination testimony,
which were inconsistent with his trial testimony, to impeach his testimony at trial. We disagree.

        Because defendant did not object to the introduction of Jolly’s prior inconsistent statements
and testimony, this issue is unpreserved. Therefore, we review this issue for plain error affecting
defendant’s substantial rights. People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999).
Defendant also argues that defense counsel was ineffective for not objecting to the prior statements
and testimony. To establish ineffective assistance of counsel, defendant must show that counsel’s


                                                 -3-
performance fell below an objective standard of reasonableness, and that the representation so
prejudiced defendant that he was denied the right to a fair trial. People v Pickens, 446 Mich. 298,
338; 521 NW2d 797 (1994). Defendant must overcome the presumption that the challenged action
might be considered sound trial strategy. People v Tommolino, 187 Mich. App. 14, 17; 466 NW2d
315 (1991). To establish prejudice, defendant must show a reasonable probability that, but for
counsel’s error, the result of the proceeding would have been different. People v Johnson, 451
Mich. 115, 124; 545 NW2d 637 (1996).

       Just before he was brought to court to testify at trial, Jolly was held in the same jail cell as
defendant for up to four hours, despite the fact that there were orders in place to keep them separate.
Soon after Jolly began testifying as a prosecution witness, he changed his earlier statements and
testimony and denied that defendant was involved in the offense.

        Defendant argues that it was improper to introduce Jolly’s prior statements and testimony
because the prosecutor should have anticipated that Jolly would recant his earlier testimony and
statements. See People v Standifer, 425 Mich. 543, 558; 390 NW2d 632 (1986) (a prosecutor may
impeach a recanting witness’s testimony when it is unexpected and harmful to the prosecutor’s
case, but the prosecutor may not deliberately place a witness on the stand in order to elicit a denial).
However, MRE 607 allows the prosecution to impeach its own witness, and MRE 613 allows the
prosecution to offer Jolly’s prior testimony and statements to impeach Jolly’s inconsistent trial
testimony.

        In support of his argument that the impeachment evidence was improper, defendant relies
on People v Stanaway, 446 Mich. 643; 521 NW2d 557 (1994). In that case, the prosecution called
the defendant’s nephew to testify regarding an admission the defendant made to his nephew about
having sexual relations with the victim. Id. at 688-689. After the nephew denied the statement,
the prosecutor called a police officer to testify that the nephew told him about the defendant’s
admission. Id. at 689-690. The Court explained that the officer’s impeachment testimony was
improperly admitted because the only relevance for the nephew’s testimony was whether the
defendant made the admission to the nephew:

               The only relevance Donald Stanaway’s testimony had to this case was
       whether he made the statement regarding his uncle’s alleged admission. The
       witness had no direct knowledge of any of the alleged incidents and was out of
       town at the time they would have occurred. While prior inconsistent statements
       may be used in some circumstances to impeach credibility, MRE 613, this was
       improper impeachment. The substance of the statement, purportedly used to
       impeach the credibility of the witness, went to the central issue of the case. Whether
       the witness could be believed in general was only relevant with respect to whether
       that specific statement was made. This evidence served the improper purpose of
       proving the truth of the matter asserted. MRE 801.

               While the prosecutor could have presented defendant’s alleged admission
       by way of the nephew’s statement, he could not have delivered it by way of the
       officer’s testimony because the statement would be impermissible hearsay. See
       People v Carner, 117 Mich. App. 560, 571; 324 NW2d 78 (1982). Likewise, a
       prosecutor may not use an elicited denial as a springboard for introducing


                                                  -4-
       substantive evidence under the guise of rebutting the denial. People v Bennett, 393
Mich. 445; 224 NW2d 840 (1975). Here the prosecutor used the elicited denial as
       a means of introducing a highly prejudicial “admission” that otherwise would have
       been inadmissible hearsay. The testimony of Officer Peters was that Donald
       Stanaway said that Brian Stanaway said that he had sex with a young girl. This
       would have been clearly inadmissible without Donald Stanaway’s denial. It is less
       reliable in the face of the denial. Absent any remaining testimony from the witness
       for which his credibility was relevant to this case, the impeachment should have
       been disallowed. [Stanaway, 446 Mich. at 692-693 (footnotes omitted).]

        Comparatively, in People v Kilbourn, 454 Mich. 677; 563 NW2d 669 (1997), our Supreme
Court declined to apply the rule from Stanaway regarding impeachment of a witness in that case.
In Kilbourn, the McNamaras, who were the Kilbourns’ neighbors, observed several people fighting
at the Kilbourns’ residence and called the police. Soon after the police responded, but did not
make any arrests, Mrs. McNamara received a threatening telephone call from Robert Kilbourn, Sr.
That same evening, shots were fired into the McNamaras’ home and an ax handle was used to
break a kitchen window. Kilbourn’s son was charged with two counts of assault with intent to
cause great bodily harm. Id. at 678-679.

        At trial, Kilbourn was called as a witness and described what occurred at his property
before the police were initially called. He admitted calling Mrs. McNamara to ask her to first call
him in the future before contacting the police. However, he denied threatening Mrs. McNamara
and claimed that she became irate with him. Kilbourn could not recall if he discussed that call
with any of his sons, including the defendant. Id. at 680. The prosecutor asked Kilbourn if he
recalled telling a detective that the defendant was responsible for the shooting, which Kilbourn
denied. Id. The prosecutor then called the detective who spoke to Kilbourn and he testified that
Kilbourn told him that the defendant was the person who shot into the McNamaras’ house. Id. at
680-681.

        This Court followed Stanaway and held that it was improper for the prosecutor to impeach
Kilbourn with the officer’s testimony regarding Kilbourn’s prior inconsistent statement because
that statement was hearsay and the prosecutor elicited Kilbourn’s denial of the purported
statement. However, our Supreme Court held that this Court misapplied the rule from Stanaway
to the facts. Kilbourn, 454 Mich. at 682. The Court explained:

               Under the current provision of MRE 607 the government can impeach its
       own witness. The general rule is that evidence of a prior inconsistent statement of
       the witness may be admitted to impeach a witness even though the statement tends
       directly to inculpate the defendant. United States v Miller, 664 F2d 94 (CA 5,
       1981). People v Stanaway provided an exception to this rule: A prosecutor cannot
       use a statement that directly tends to inculpate the defendant under the guise of
       impeachment when there is no other testimony from the witness for which his
       credibility is relevant to the case.

              In People v Stanaway, the defendant was charged with three counts of third-
       degree criminal sexual conduct, MCL 750.520d(1)(a) . . . , involving sexual
       intercourse with the complainant when she was fourteen years old. During the


                                                -5-
       prosecution’s case in chief, Stanaway’s nephew was called to testify. When asked
       by the prosecutor if he had made a statement to Officer Peters regarding an
       incriminating statement Stanaway had made to the witness, the witness denied ever
       having made such a statement. The prosecution then called Officer Peters to the
       stand. The officer testified, over hearsay objections, that the nephew told the officer
       that Stanaway had said he had had sexual relations with a young girl and would be
       in a lot of trouble if caught. This Court held that the prior inconsistent statements
       could not be used to impeach credibility under MRE 613. The reasoning behind
       this is that the witness had no direct knowledge of any of the alleged incidents and
       was out of town at the time the incident would have occurred.

               The rule set forth in People v Stanaway is that the impeachment should be
       disallowed when (1) the substance of the statement purportedly used to impeach
       the credibility of the witness is relevant to the central issue of the case, and (2) there
       is no other testimony from the witness for which his credibility was relevant to the
       case.

               This is a very narrow rule and does not apply in the instant case. Although
       the substance of the statements used to impeach the credibility of the witness were
       indeed relevant to a central issue of the case, the second prong of the test was not
       met because there was other relevant testimony from the witness for which his
       credibility was relevant. Robert Kilbourn, Sr., testified about a number of events
       that took place before the shooting, and indeed was a key actor in some of these
       events.

               The facts here are distinguishable from the situation in People v Ince, 21
       F3d 576 (CA 4, 1994). In People v Ince, the court held that the probative value of
       the contradicting witness’ testimony for impeachment value was “nil.” The court
       noted in Ince that the witness’ in-court testimony did not affirmatively damage the
       government’s case, and the prosecution had no need to attack her credibility. Id. at
       581.

                Here, there was at least one direct conflict between Mr. Kilbourn’s
       testimony at trial and that of another witness. Mr. Kilbourn testified that when he
       phoned Mrs. McNamara he only asked the McNamaras to contact him before
       calling the police, and that he made no threats. Mrs. McNamara, on the other hand,
       testified that Mr. Kilbourn had made a threatening phone call to her. We find that
       the officer’s testimony was admissible, because it could properly be used to
       impeach the credibility of Mr. Kilbourn. [Kilbourn, 454 Mich. at 682-684 (footnote
       omitted).]

       Turning to the instant case, Jolly admitted being an active participant in the charged
offense. He was called as a witness to testify regarding his knowledge of the offense, including
whether defendant was involved and the identity of the shooter, which were central issues in the
case. This scenario falls within the rule from Kilbourn, not Stanaway. As an admitted participant
who had knowledge about the offense, Jolly’s credibility was clearly relevant to the case. There
were conflicts between Jolly’s testimony and Roberson’s testimony regarding whether defendant


                                                  -6-
participated in the offense and whether defendant was the shooter. There were also conflicts
between Jolly’s testimony and testimony from other witnesses regarding whether Jolly was held
in the same jail cell with defendant just before he testified, whether Jolly spoke with Smith about
the robbery, whether defendant had twin uncles, and whether defendant used his uncle’s telephone
or Jolly’s phone when talking to Raptis about the sale of drugs. Because there was other testimony
for which Jolly’s credibility was relevant, the prosecutor was permitted to offer Jolly’s prior
inconsistent statements and testimony to impeach his credibility at trial, including statements that
tended directly to inculpate defendant. Kilbourn, 454 Mich. at 682. Further, because the prior
inconsistent statements were admissible, any objection by defense counsel would have been futile.
Counsel is not ineffective for failing to make a futile objection. People v Green, 322 Mich. App.
676, 687; 913 NW2d 385 (2018).

        Defendant also appears to argue that although the prosecutor could properly argue that the
jury could consider Jolly’s prior inconsistent preliminary examination testimony as substantive
evidence, the trial court failed to clarify in its jury instructions that the jury could not consider
Jolly’s prior inconsistent police statements as substantive evidence. At trial, the prosecutor
introduced evidence of both Jolly’s prior inconsistent police statements and his prior inconsistent
preliminary examination testimony. Although the inconsistent police statements could not be
considered as substantive evidence, because Jolly’s preliminary examination testimony was made
under oath and he was subject to cross-examination, the testimony was admissible as substantive
evidence under MRE 801(d)(1)(A).

       The trial court instructed the jury as follows:

               If you believe that a witness previously made a statement inconsistent with
       his or her testimony at this trial, the only purpose for which that earlier statement
       can be considered by you is in deciding whether the witness testified truthfully in
       court. The earlier statement is not evidence that what the witness said earlier is
       true.

               Evidence has been offered that one or more of the witnesses in this case
       previously made statements inconsistent with their testimony at this trial. You may
       consider such earlier statements in deciding whether the testimony at this trial was
       truthful and in determing [sic] the facts of the case.

The trial court’s instructions allowed the jury to consider Jolly’s prior testimony as substantive
evidence. To the extent that the court’s instructions failed to distinguish between Jolly’s prior
inconsistent police statements and prior inconsistent testimony under oath, defendant has not
demonstrated that his substantial rights were affected because (1) it is undisputed that Jolly gave
prior testimony under oath that properly could be considered as substantive evidence, (2) defendant
does not explain how Jolly’s prior inconsistent police statements materially differed from his prior
inconsistent preliminary examination testimony, and (3) defendant has not identified any part of
the prosecutor’s closing argument that misrepresented which of Jolly’s prior inconsistent
statements could be considered as substantive evidence. Further, because Jolly’s statements under
oath properly could be considered as substantive evidence, and defendant has not identified any
portion of the prosecutor’s closing argument that misrepresented which of Jolly’s prior
inconsistent statements could be considered as substantive evidence, there is no basis for


                                                -7-
concluding that defense counsel was ineffective for failing to object to the prosecutor’s closing
argument.

                    II. DEFENDANT’S STANDARD 4 BRIEF ON APPEAL

                           A. JUDICIAL ERROR OR MISCONDUCT

        Defendant argues that he was denied a fair trial because of judicial misconduct that pierced
the veil of judicial impartiality. Although defendant frames this issue as one of judicial
misconduct, he only challenges the trial court’s legal rulings. He does not argue that the trial
court’s conduct created an “appearance of advocacy or partiality against a party.” See People v
Stevens, 498 Mich. 162, 171; 869 NW2d 233 (2015). His claims of judicial misconduct are more
properly characterized as claims of judicial error. Further, to the extent that defendant did not
object at trial to the rulings that he challenges on appeal, our review is limited to plain error
affecting defendant’s substantial rights. Carines, 460 Mich. at 763-764.

       Defendant first argues that the trial court erred by not ordering that Roberson and Jolly,
who were serving sentences with the Department of Corrections, both continue to be held in the
county jail after they testified, should defendant want to recall either of them. We disagree.

        After Roberson finished testifying, defense counsel asked that he continued to be held in
the local jail should counsel wish to recall him. The trial court denied the request and released
Roberson to the Department of the Corrections. Defense counsel made a similar request after Jolly
finished testifying. The court agreed to hold Jolly overnight should defendant want to recall him,
but defendant never did so.

         The record does not support defendant’s argument that the trial court erred by releasing
Roberson to the Department of Corrections after he finished testifying. Defense counsel did not
offer any reason for needing to recall Roberson other than “one never knows.” Although defendant
argues that the trial court’s ruling deprived him of his right to confront his accusers, that argument
is without merit because defendant was afforded the opportunity to cross-examine both witnesses
at trial. Moreover, both witnesses had previously testified at the preliminary examination, so
defense counsel should have been prepared for their testimony. Under these circumstances, and
because defendant was unable to provide any particularized need to recall either witness, the trial
court did not err by releasing the witnesses to the Department of Corrections.

        Within this issue, defendant also again challenges the admissibility of Roberson’s prior
statement to his mother. As explained earlier, the trial court did not abuse its discretion by allowing
that evidence. Also, defense counsel was allowed to cross-examine Roberson about his prior
statement during Roberson’s testimony. Defendant also questions whether Roberson’s statement
to his mother was voluntarily made, but because the statement was not the product of police
questioning, it was not subject to exclusion as an involuntary confession or statement. See People
v Reed, 393 Mich. 342, 355-356; 224 NW2d 867 (1975)

        Defendant also claims that the trial court erred by instructing the jury on aiding or abetting,
but he does not explain why the instruction was improper or did not apply. Based on defendant’s
citation to the record, he appears to be challenging the trial court’s decision not to give an


                                                 -8-
instruction on “mere presence” as part of the aiding or abetting instructions. The trial court
declined to give that instruction because the evidence did not support it.

         The standard instruction on aiding or abetting does not include a “mere presence” element.
See M Crim JI 8.1. The mere presence instruction is found at M Crim JI 8.5. The prosecution’s
witnesses testified that defendant was an active participant in the offense. Conversely, defendant
and Jolly testified that defendant was not involved or present. Thus, there was no factual basis for
concluding that defendant was present during the offense, but did not participate. A trial court is
not required to give a requested instruction that is not supported by the evidence. People v Mills,
450 Mich. 61, 81; 537 NW2d 909 (1995), modified 450 Mich. 1212 (1995). Because there was no
evidence to support a jury finding that defendant was present, but did not participate in the offense,
the trial court did not err by declining to give the mere presence instruction.

                             B. PROSECUTORIAL MISCONDUCT

       Next, defendant argues that the prosecutor’s conduct denied him a fair trial. Because
defendant did not object at trial to any of the conduct that he now challenges on appeal, these
claims are unpreserved. Review of an unpreserved claim of prosecutorial misconduct “is limited
to whether plain error affecting substantial rights occurred.” People v Abraham, 256 Mich. App.
265, 274-275; 662 NW2d 836 (2003). This Court will not reverse if the prejudicial effect of the
prosecutor’s conduct could have been cured by a timely instruction from the trial court. People v
Williams, 265 Mich. App. 68, 70-71; 692 NW2d 722 (2005), aff’d 475 Mich. 101 (2006).

       Claims of prosecutorial misconduct are decided case by case and the challenged conduct
must be viewed in context. People v McElhaney, 215 Mich. App. 269, 283; 545 NW2d 18 (1996).
The test for prosecutorial misconduct is whether defendant was denied a fair trial. People v
Bahoda, 448 Mich. 261, 266-267; 531 NW2d 659 (1995). Defendant argues that the prosecutor
made several statements during closing argument that were not supported by the evidence, and
also improperly vouched for Smith’s credibility. We disagree.

        A prosecutor is afforded great latitude during closing argument. A prosecutor may not
make a statement of fact that is unsupported by the evidence, but he is permitted to argue the
evidence and reasonable inferences arising from the evidence in support of his theory of the case.
Bahoda, 448 Mich. at 282; People v Ackerman, 257 Mich. App. 434, 450; 669 NW2d 818 (2003).
A prosecutor is not required to phrase his or her arguments in the blandest of terms, but may use
“hard language” when the evidence supports it. Bahoda, 448 Mich. at 282; People v Ullah, 216
Mich. App. 669, 678; 550 NW2d 568 (1996). It is improper for a prosecutor to express personal
knowledge or a personal belief regarding the credibility of a witness, or to vouch for the credibility
of a witness by implying some special knowledge about the witness’s truthfulness. Bahoda, 448
Mich. at 276; People v Meissner, 294 Mich. App. 438, 456; 812 NW2d 37 (2011); People v Thomas,
260 Mich. App. 450, 455; 678 NW2d 631 (2004). But a prosecutor may comment on a witness’s
credibility and argue from the evidence that a witness is credible. Id.

       The prosecutor did not misstate the evidence when he stated that it was undisputed that
defendant had received a telephone call from Raptis to purchase drugs. Defendant admitted that
he borrowed his uncle’s phone and phone records showed that Raptis called his uncle’s number.
Defendant also admitted selling drugs to Raptis, but he could not remember if he sold the drugs


                                                 -9-
on the night of the offense or the previous night. Even though defendant was unsure of the date
when he last sold drugs to Raptis, it was undisputed that Raptis was in the area to purchase drugs
just before he was robbed and shot, and it was also undisputed that Raptis called the telephone that
defendant admitted using that night. Accordingly, there was no plain error.

         The evidence also supported the prosecutor’s argument that defendant spoke to Roberson
on the night Raptis was robbed, and that Roberson understood that defendant was telling him to
rob Raptis when defendant remarked “there’s money on the floor” while Raptis was present at the
house to purchase drugs. Roberson admitted that defendant did not directly tell him to rob the
victim or take his money, but Roberson also denied that it was his idea to rob the victim and he
testified that he understood what defendant meant by his statement—that he should take the
victim’s money. Accordingly, the prosecutor’s argument was not improper.

        We also reject defendant’s argument that the prosecutor improperly argued that defendant
could be connected to the murder weapon because defendant sold drugs across the street from the
vacant house where the weapon was found. Defendant testified that he was familiar with the
particular handgun because it was used by persons who sold drugs in the area, and the evidence
showed that defendant sold drugs in that area. Defendant also admitted that he had previously
handled the gun. Given this evidence, the prosecutor’s argument was not improper.

        Defendant also claims that the prosecutor improperly argued that the DNA evidence proved
that defendant touched the murder weapon, even though defendant’s DNA was not found on the
weapon. Defendant misconstrues the prosecutor’s argument. The defense argued that the absence
of defendant’s DNA on the gun proved that he did not shoot the victim. However, DNA associated
with defendant’s uncle was found on the gun’s trigger, but not on the handle. The prosecutor used
this evidence to explain that the lack of defendant’s DNA did not prove that he could not have
touched the gun, as the defense claimed. Again, defendant has not demonstrated that the
prosecutor’s argument was improper.

       Defendant also argues that the prosecutor erroneously stated that Roberson identified the
shooter as defendant in his conversation with his mother. Defendant notes that during that
conversion, Roberson identified the shooter as “Poo” or “Pooh,” whereas defendant’s nickname
was “Pookie.” It was reasonable for the prosecutor to infer that “Poo” or “Pooh” was a shorthand
reference to “Pookie,” which was defendant’s nickname, and therefore, Roberson was implicating
defendant in his statement.

        Defendant next argues that the prosecutor improperly theorized that defendant sold drugs
to the victim, given that Jolly was also selling drugs on Manning Street just before the robbery and
shooting. Defendant argues that his connection to selling drugs was then used to show that he had
access to the gun that was used to shoot the victim. Given Roberson’s testimony, as well as
defendant’s own testimony, there was ample evidence that defendant had access to the gun used
in the shooting, which was used by persons who sold drugs. Roberson also testified that defendant
informed him that the victim had money because defendant had sold drugs to the victim on the
night of the robbery. While Smith testified that he referred Raptis to Jolly to purchase drugs,
because there was other evidence supporting the prosecutor’s theory that it was defendant who
sold the drugs, and then planned and participated in the robbery with Roberson and Jolly, the
prosecutor’s argument was not improper.


                                               -10-
        Defendant also argues that the prosecutor improperly argued that defendant’s contact with
Jolly just before Jolly testified explained why Jolly recanted his earlier testimony. Although
defendant argues that the prosecutor played on the jury’s emotions by suggesting that defendant
was a dangerous person, the prosecutor merely asked the jury to consider the circumstances of
Jolly’s confinement with defendant in jail to determine if it explained why Jolly recanted his prior
statements and testimony. The prosecutor’s remarks were properly based on the evidence and
reasonable inferences arising therefrom.

        Defendant next argues that the prosecutor misrepresented the testimony of the DNA expert
when cross-examining defendant. However, defendant made it apparent that he disagreed with the
prosecutor’s question. Thus, there is no reason to conclude that the question improperly influenced
the jury. Moreover, the trial court instructed the jury that “[t]he lawyers’ statements and arguments
are not evidence,” “[y]ou should only accept things the lawyers say that are supported by the
evidence,” and that “[t]he lawyers’ questions to the witnesses . . . also are not evidence.” These
instructions were sufficient to protect defendant’s substantial rights.

       Finally, we reject defendant’s argument that the prosecutor improperly vouched for
Smith’s credibility. The prosecutor did not suggest that he had some special knowledge that
Smith’s testimony was truthful. Rather, the prosecutor’s remarks were based on the evidence and
reasonable inference drawn therefrom, which the prosecutor properly could argue showed that
Smith was credible. Thomas, 260 Mich. App. at 455.

        In sum, defendant has not demonstrated that any of the challenged comments or conduct
by the prosecutor were improper.

                        C. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant also argues that he did not receive the effective assistance of counsel at trial.
Because defendant did not raise this issue in an appropriate motion or request for an evidentiary
hearing in the trial court, our review is limited to errors apparent from the record. People v
Matuszak, 263 Mich. App. 42, 48; 687 NW2d 342 (2004).

         Defendant first complains that defense counsel did not call defendant’s uncle to question
him about his cell phone. Decisions regarding what evidence to present and whether to call
witnesses are presumed to be matters of trial strategy. People v Horn, 279 Mich. App. 31, 39; 755
NW2d 212 (2008). Counsel’s failure to a call a witness is only considered ineffective assistance
if it deprives the defendant of a substantial defense. People v Russell, 297 Mich. App. 707, 716;
825 NW2d 623 (2012). A substantial defense is one that could have affected the outcome of the
trial. People v Daniel, 207 Mich. App. 47, 58; 523 NW2d 830 (1994). Defendant presumably
believes that his uncle would have testified that the victim called defendant’s uncle on the night of
the offense, not defendant. However, defendant has not provided any evidence or other offer of
proof showing what testimony his uncle would have provided. Without an appropriate offer of
proof, defendant cannot demonstrate that counsel’s failure to call defendant’s uncle deprived
defendant of a substantial defense.

        Next, defendant argues that counsel was ineffective for not producing telephone records to
verify whether defendant and Roberson discussed that the victim had cash on him when he arrived


                                                -11-
to purchase drugs. According to Roberson, this conversation occurred when he was outside the
house where defendant sold drugs, and where Roberson had just purchased marijuana. Because
the testimony indicated that this conversation took place in person, there was no reason for counsel
to request any telephone records.

         Defendant also complains that defense counsel allowed the prosecutor to argue that only
defendant was selling drugs on the night of the offense and thus only he would have had access to
the communal gun used by the drug dealers in the area. As discussed earlier, Roberson’s testimony
and defendant’s testimony provided ample support for a finding that defendant had access to the
gun that was commercially used by the persons who sold drugs. Roberson testified that defendant
informed him that the victim had money because defendant had sold drugs to the victim that night.
While Smith testified that he referred Raptis to Jolly to purchase drugs, there was other evidence
that supported the prosecutor’s theory that it was defendant who sold the drugs, planned the
robbery of Raptis, and then participated in the offense with Roberson and Jolly. Defendant has
not identified a legal basis on which counsel could have objected to Roberson’s account to allow
the jury to find that only Jolly sold drugs. To the extent that there was conflicting testimony
regarding who sold drugs on the night of the offense, it was up to the jury to resolve that conflict.
It would have been futile for counsel to object merely because defendant disagreed with some of
the testimony presented. Counsel was not ineffective for failing to make a futile objection. People
v Knapp, 244 Mich. App. 361, 386; 624 NW2d 227 (2001).

        Defendant also argues that defense counsel was ineffective for not objecting to the
prosecutor’s arguments discussed supra. We have concluded, however, that the prosecutor’s
arguments were not improper. Therefore, counsel was not ineffective for failing to object. Any
objection would have been futile. Id.

        Defendant also claims that defense counsel was ineffective for requesting a jury instruction
on aiding or abetting. According to defendant, counsel “snuck” that instruction in after the trial
court had refused to give the instruction. The record does not support this argument. The trial
court ruled that it intended to instruct the jury on aiding or abetting, but declined defense counsel’s
request to give an instruction on mere presence because the evidence did not support it. Although
defense counsel requested the mere presence instruction, he did not ask the court to instruct the
jury on aiding or abetting. The record does not support defendant’s claim that the instruction was
given at defense counsel’s request.

          Finally, defendant complains that defense counsel’s trial strategy was ineffective because
counsel did not focus on Smith or Jolly as the suspects in this shooting. The record before us does
not support this claim. During closing argument, counsel noted the inconsistences in the witness
testimony, but highlighted that the evidence established Jolly’s presence at the scene because he
left a flip-flop there with his DNA on it, whereas there was no evidence that defendant’s DNA was
at the scene. Counsel further argued that Smith was related to Jolly, it was Smith who “actually
starts everything here,” and Smith was “going to protect Jolly” and “[t]hat’s exactly what he did.”
Defendant does not explain what counsel should have done differently, or what other evidence he
should have presented.




                                                 -12-
Affirmed.

                   /s/ Kathleen Jansen
                   /s/ Patrick M. Meter
                   /s/ Thomas C. Cameron




            -13-